Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the filter of claims 2 and 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: The table "Description of reference numerals" is in an apparently random order, which makes identifying the reference numeral associated with a component difficult. Alphabetical or numerical order would be preferred.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-9, 11-15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qiang (CN106871245A, herein ‘245).
Regarding claim 1, ‘245 teaches:
An air conditioner indoor unit comprising:
a chassis ('245, fig. 3, ref. no. 120);
an air duct assembly ('245, fig. 3, ref. no. 300) detachably connected ('245 translation, p. 8, "the fan assembly 300 is located in the heat exchanger 200 below, and can be detachably connected with the housing") with the chassis;
a face frame ('245, fig. 5, ref. nos. 130 and 140) including a detachment opening ('245, fig. 3, opening that allows ref. no. 300 to slide on ref. no. 125) configured ('245, fig. 2, see air duct assembly passed through the face frame) to allow the air duct assembly to pass through;
a first panel ('245, fig. 1, ref. no. 160) configured ('245, see opening of ref. no. 160 in fig. 2) to open or close the detachment opening; and
a second panel ('245, fig. 1, ref. no. 150) configured ('245, fig. 1, see position of ref. nos. 150 and 160 in relation to each other) to cooperate with the first panel to cover ('245, fig. 1, see position of ref. no. 150) a surface of the face frame.
Regarding claim 4, ‘245 teaches:
The air conditioner indoor unit of claim 1, wherein the first panel ('245, fig. 1, ref. no. 160) includes an air outlet ('245, fig. 4, ref. no. 163) in communication with an air duct formed by the air duct assembly.	
Regarding claim 5, ‘245 teaches:
The air conditioner indoor unit of claim 1, wherein the first panel ('245, fig. 1, ref. no. 160) is clamped ('245, fig. 4, ref. no. 162, the clamp corresponding to ref. no. 162 on the right, ref. no. 161, and the clamp corresponding to ref. no. 161 on the left; '245 translation, p. 9, para. 2, and p. 10, para. 2) with the face frame.
Regarding claim 6, ‘245 teaches:
The air conditioner indoor unit of claim 5, wherein a left end ('245, fig. 4, ref. no. 162) and a right end ('245, fig. 4, see corresponding clamp identical to ref. no. 162 on the right of the drawing) of the first panel are detachably ('245 translation, p. 10, para. 1) clamped with the face frame.
Regarding claim 7, ‘245 teaches:
The air conditioner indoor unit of claim 5, wherein:
the first panel includes a plurality of clamps ('245, fig. 4, ref. no. 162, the clamp corresponding to ref. no. 162 on the right, ref. no. 161, and the clamp corresponding to ref. no. 161 on the left) protruding from an inner side ('245, fig. 4, see position of clamps on panel) of the first panel ('245, fig. 1, ref. no. 160); and
the face frame ('245, fig. 5, ref. nos. 130 and 140) includes a plurality of clamping holes ('245, fig. 6, ref. no. 123) formed at a front side of the face frame and configured ('245, fig. 7, see fit of ref. no. 161 to ref. no. 122, the latter not labeled in this figure) to fit with the clamps.
Regarding claim 8, ‘245 teaches:
The air conditioner indoor unit of claim 7, wherein the plurality of clamps include:
one or more first clamps ('245, fig. 4, clamp corresponding to ref. no. 161 on the left) at the inner side of a left end of the first panel; and
one or more second clamps ('245, fig. 4, ref. nos. 161) at the inner side of a right end of the first panel.
Regarding claim 9, ‘245 teaches:
The air conditioner indoor unit of claim 7, wherein: the plurality of the clamps include:
two first clamps oppositely arranged at the inner side of a left end of the first panel and spaced apart from each other ('245, fig. 4, ref. no. 162 and the clamp corresponding to ref. no. 161 on the left); and
two second clamps oppositely arranged at the inner side of a right end of the first panel and spaced apart from each other ('245, fig. 4, ref. no. 161, the clamp corresponding to ref. no. 162 on the right);
each of the two first clamps and the two second clamps includes a fastening and protruding portion (annotated fig. 9 of this office action, fastening and protruding portion of ref. no. 161 extending to the left in this view, fastening and protruding portion of ref. no. 162 extending slightly to the right in this view) extending along an up-down direction at a free end of the clamp; and
the fastening and protruding portions of the two first clamps extend in opposite directions (see directions of ref. nos. 161 and 162 in annotated fig. 9 of this office action), and the fastening and protruding portions of the two second clamps extend in opposite directions (see directions of ref. nos. 161 and 162 in annotated fig. 9 of this office action; the two clamps have the same orientations as can be seen in fig. 4).

    PNG
    media_image1.png
    346
    616
    media_image1.png
    Greyscale

Annotated figure 9 modified from ‘245
Regarding claim 11, ‘245 teaches:
The air conditioner indoor unit of claim 1, wherein:
the second panel ('245, fig. 1, ref. no. 150) is positioned ('245, fig. 1, see relative positions of ref. nos. 150 and 160) above the first panel ('245, fig. 1, ref. no. 160); and
the first panel ('245, fig. 1, ref. no. 160) and the second panel ('245, fig. 1, ref. no. 150) are configured to cooperate ('245, fig. 1, see relative positions of ref. nos. 150 and 160) with each other to cover (see open view of ref. nos. 130, 140, 150, and 160 in fig. 3) a front side of the face frame ('245, fig. 5, ref. nos. 130 and 140).
Regarding claim 12, ‘245 teaches:
The air conditioner indoor unit of claim 11, wherein:
an upper end of the second panel ('245, fig. 1, ref. no. 150) is rotatably connected ('245 translation, last paragraph of p. 10) with the face frame ('245, fig. 5, ref. nos. 130 and 140); and
a lower end of the second panel ('245, fig. 1, ref. no. 150) is movable relatively away ('245, figs. 2 and 3, ref. no. 150) from the face frame ('245, fig. 5, ref. nos. 130 and 140).
Regarding claim 13, ‘245 teaches:
The air conditioner indoor unit of claim 1, wherein:
one end of the first panel ('245, fig. 1, ref. no. 160) is rotatably connected ('245, fig. 7, '245 translation, p. 9, para. 2) with the face frame ('245, fig. 5, ref. nos. 130 and 140); and
another end of the first panel is movable relatively away ('245, figs. 2 and 3, ref. no. 160) from the face frame ('245, fig. 5, ref. nos. 130 and 140).
Regarding claim 14, ‘245 teaches:
The air conditioner indoor unit of claim 13, wherein:
the second panel ('245, fig. 1, ref. no. 150) is positioned ('245, fig. 1, see relative positions of ref. nos. 150 and 160) above the first panel ('245, fig. 1, ref. no. 160); and
the first panel ('245, fig. 1, ref. no. 160) and the second panel ('245, fig. 1, ref. no. 150) are configured to cooperate ('245, fig. 1, see relative positions of ref. nos. 150 and 160) with each other to cover (see open view of ref. nos. 130, 140, 150, and 160 in fig. 3) a front side of the face frame ('245, fig. 5, ref. nos. 130 and 140).
Regarding claim 15, ‘245 teaches:
The air conditioner indoor unit of claim 14, wherein:
the one end of first panel ('245, fig. 1, top of ref. no. 160) is an upper end of the first panel; and
the another end of the first panel ('245, fig. 1, bottom of ref. no. 160) is a lower end of the first panel.
Regarding claim 17, ‘245 teaches:
The air conditioner indoor unit of claim 1, wherein the second panel ('245, fig. 1, ref. no. 150) is rotatably connected ('245 translation, last paragraph of p. 10) with the face frame ('245, fig. 5, ref. nos. 130 and 140) at one end of the second panel, and is openable relatively away ('245, figs. 2 and 3, ref. no. 150) from the face frame at another end of the second panel.
Regarding claim 18, ‘245 teaches:
The air conditioner indoor unit of claim 1, further comprising:
an air guiding assembly ('245, fig. 1, ref. no. 340; '245 translation, p. 8, last paragraph) at the first panel.
Regarding claim 19, ‘245 teaches:
The air conditioner indoor unit of claim 1, wherein: the air duct assembly includes a volute ('245, fig. 3, ref. no. 310) including:
a first sliding protrusion structure ('245, fig. 3, ref. no. 333; '245 translation, p. 11, para. 2) at a left end of the volute; and
a second sliding protrusion structure at a right end ('245, fig. 3, ref. no. 333; '245 translation, p. 11, para. 2) of the volute;
the chassis includes:
a first side fixing member ('245, fig. 5, ref. no. 125) protruding from a left end ('245 translation, p. 11, para. 2) of the chassis and including a first sliding groove structure at a side of the first side fixing member facing a right end of the chassis; and
a second side fixing member ('245, fig. 5, ref. no. 125) protruding from the right end ('245 translation, p. 11, para. 2) of the chassis and including a second sliding groove structure at a side of the second side fixing member facing the first side fixing members; and
the first sliding protrusion structure is engaged ('245 translation, p. 11, para. 2) with the first sliding groove structure, and
the second sliding protrusion structure is engaged ('245 translation, p. 11, para. 2) with the second sliding groove structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘245.
Regarding claim 20, ‘245 discloses:
The air conditioner indoor unit of claim 19, wherein the air duct assembly further includes a front water receiving plate ('245, fig. 3, ref. no. 330) formed at an upper part ('245, fig. 3, see location of ref. no. 330) of the volute ('245, fig. 3, ref. no. 310).
However, ‘245 fails to explicitly teach:
wherein […] a front water receiving plate [is] integrally formed with the volute as one integral structure.
The applicant has not disclosed that making a front water receiving plate integrally formed with the volute as one integral structure does anything more than produce the predictable result of making the air duct assembly a single piece. Since it has been held that making integral has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04.V.B, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the air .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘245 in view of Dacheng (WO2016154955A1, herein ‘955).
Regarding claim 2, ‘245 teaches the air conditioner indoor unit of claim 1, but fails to explicitly teach:
a grille assembly including a grille member and a filter arranged at the grille member; wherein:
the face frame further includes an installation opening; and
the grille member is arranged in the installation opening.
However, '955 teaches:
a grille assembly ('955, fig. 3, ref. no. 117) including a grille member ('955, fig. 3, ref. no. 117) and a filter ('955, fig. 39, ref. no. 145; '955 translation, p. 22, para. 2) arranged at the grille member; wherein:
the face frame ('955, fig. 1, ref. no. 110) further includes an installation opening ('955, fig. 1, ref. no. 101); and
the grille member ('955, fig. 3, see location of ref. no. 117) is arranged in the installation opening.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the air conditioner of ‘245 to include the claim limitations above in view of the teachings of ‘955 to prevent dust and other impurities from entering the air conditioner ('955 translation, p. 22, para. 2). 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘245 in view of Dacheng (WO2016154955A1, herein ‘955) as applied to claim 2 above, and in further view of Park (US20050279116A1, herein ‘116).
Regarding claim 3, the combined teachings the air conditioner indoor unit of claim 2, but fail to explicitly teach:
wherein the grille member and the filter are integrally formed as one integral structure.
However, '116 teaches:
wherein the grille member and the filter are integrally formed as one integral structure ('116, paragraph 0069).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the air conditioner of the combined teachings to include wherein the grille member and the filter are integrally formed as one integral structure in view of the teachings of ‘116 so that assembling and disassembling the air conditioner are convenient ('116, paragraph 0002).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘245 in view of Son (US20100287973A1, herein ‘973).
Regarding claim 10, ‘245 teaches the air conditioner indoor unit of claim 5 but fails to explicitly teach wherein:
the face frame includes a plurality of clamps protruding from a front side of the face frame, and
the first panel includes a plurality of clamping holes formed at an inner side surface of the first panel and configured to fit with the clamps.
However, ‘973 teaches wherein: 
the first panel (note difference with instant application; reversal of clamps and clamping holes) includes a plurality of clamps  (‘973, para. 0073; fig. 12, ref. nos. 220 and 222) protruding from an inner side surface of the first panel, and
the face frame (note difference with instant application; reversal of clamps and clamping holes) includes a plurality of clamping holes (‘973, para. 0073; fig. 7, ref. nos. 180 and 182) formed at a front side of the face frame and configured to fit with the clamps.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the air conditioner of ‘245 to include the claim limitations above in view of the teachings of ‘973 to allow an assembling or maintenance of the air discharge vane to be easily performed (‘973, abstract).
Additionally, the applicant has not disclosed that having the clamping holes on the first panel and the clamps on the face frame does anything more than produce the predictable result of attaching the first panel to the face frame. Since it has been held that reversal of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04.VI.A, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the combined teachings of ‘245 and ‘973 to meet the claimed limitations in order to provide the predictable result of attaching the first panel to the face frame.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘245 in view of Shibuya (US20090183521A1, herein ‘521).
Regarding claim 16, ‘245 teaches the air conditioner indoor unit of claim 1, but fails to explicitly teach:
wherein the second panel and the face frame are integrally formed as one integral structure.

wherein the second panel (‘521, fig. 1, ref. no. 120) and the face frame (‘521, fig. 1, ref. nos. 110 and 130) are integrally formed as one integral structure (‘521, para. 0048).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the air conditioner of ‘245 to include wherein the second panel and the face frame are integrally formed as one integral structure in view of the teachings of ‘521 so that filters can be reciprocally moved within the main unit cabinet.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20130098094A1 teaches a grille member and a filter that are integrally formed (para. 0079). US20140360805A1 teaches a fastening and protruding portion (fig. 4b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M. TRETTEL whose telephone number is (571)272-6750.  The examiner can normally be reached on MTuWTh, 8:30am-12pm, 1pm-5pm, 6pm-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BENJAMIN TRETTEL/               Examiner, Art Unit 3762             


/EDELMIRA BOSQUES/               Supervisory Patent Examiner, Art Unit 3762